Citation Nr: 0332703	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  94-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 
2001 for the grant of service connection for diabetes 
mellitus (DM).

2.  Entitlement to service connection for a skin disability, 
claimed as due to Agent Orange (AO) exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected DM.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968, including service in Vietnam.

This appeal arises from a March 1994 rating action that 
denied service connection for a skin disorder, claimed as due 
to AO exposure, for left ear hearing loss, and for an 
acquired psychiatric disorder, to include PTSD.  A Notice of 
Disagreement (NOD) was received in May 1994, and a Statement 
of the Case (SOC) was issued in September 1994.  A 
Substantive Appeal was received subsequently in September 
1994. Supplemental SOCs (SSOCs) were issued in January, June, 
and December 1995, October 1999, and March, April, and July 
2002.  

This appeal also originally arose from an October 1995 rating 
action that denied a permanent and total disability rating 
for pension purposes (P/T).  A NOD was received in November 
1995, and a SOC was issued subsequently that month.  A 
Substantive Appeal was received in December 1995, and SSOCs 
were issued subsequently that month and in August 1996.  By 
rating action of July 1999, the RO granted a P/T; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  

This appeal also arises from a January 2002 rating action 
that granted service connection for DM, effective February 
23, 2001, and denied service connection for peripheral 
neuropathy as secondary to the DM.  A NOD with the effective 
date of the grant of service connection for DM and the denial 
of secondary service connection for peripheral neuropathy was 
received in February 2002.  A SOC was issued in July 2002, 
and a Substantive Appeal was received in August 2002.    

In October 2002, the veteran testified at a Board of 
Veterans' Appeals (Board) hearing before the undersigned in 
Washington, D.C.; a transcript of the hearing is of record.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See    38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board notes that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi,      16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent, outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).

The Board also finds that specific additional development of 
the claims on appeal is warranted.  

With respect to the issue of service connection for 
peripheral neuropathy as secondary to service-connected DM, 
the Board notes that the RO denied secondary service 
connection for DM by rating action of January 2002.  However, 
the RO did not address the matter of whether the nonservice-
connected peripheral neuropathy was aggravated by the 
service-connected DM, and the Board also notes that the 
current evidence of record is deficient with respect to 
medical findings required to adjudicate that service 
connection claim on a secondary basis pursuant to Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected one).  Under the circumstances, the Board 
finds that the veteran should be afforded a VA neurological 
examination to obtain medical opinion as to whether the 
service-connected DM caused or aggravated his peripheral 
neuropathy.      

With respect to the issue of service connection for an 
acquired psychiatric disorder, to include PTSD, the Board 
notes that, during the hearing on appeal, the veteran's 
representative requested that the veteran undergo VA 
psychiatric examination by a board of two psychiatrists to 
reconcile the many conflicting VA medical opinions in the 
record as to whether the veteran has met the diagnostic 
criteria for PTSD.  As rocket/mortar attacks on the military 
unit to which the veteran was assigned in Vietnam have been 
verified as a stressor, the Board finds that the veteran 
should be afforded such examination to determine the nature 
and etiology of each psychiatric disorder he has, to include 
PTSD.

The veteran is hereby advised that failure to report for any 
scheduled examination(s), without good cause, may well result 
in denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.  

Prior to arranging for the necessary examinations, it is 
pertinent that the RO obtain all outstanding pertinent 
records from identified sources.  In this regard, the Board 
notes that the duty to assist includes making reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to VA and authorizes it to obtain.  See  
38 U.S.C.A § 5103A(a),(b).  In this case, the record 
indicates treatment of the veteran for the various 
disabilities at issue at the Beckley, West Virginia and 
Pittsburgh, Pennsylvania VA Medical Centers (VAMCs).  During 
the hearing on appeal, the veteran testified that a private 
physician, Dr. Palmer of Clarksburg, West Virginia, told him 
that his skin disorder was related to his military service in 
Vietnam.  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of all such outstanding 
VA and private medical records up to the present time.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Beckley, West Virginia and Pittsburgh, 
Pennsylvania VAMCs to furnish copies of 
all medical records of treatment and 
evaluation of the veteran for hearing 
loss, DM, and peripheral neuropathy from 
March 1999 to the present time, and for 
any psychiatric disorder from January 
2002 to the present time.  In requesting 
these records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  
  
2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate those claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his 
disabilities that are not currently of 
record.  The RO should specifically 
request that the veteran provide a signed 
authorization to enable it to obtain 
copies of the complete clinical records 
of treatment for a skin disorder from Dr. 
Palmer in Clarksburg, West Virginia. 

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this period 
is waived, in writing).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, including 
from Dr. Palmer, by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records/responses received 
should be associated with the claims 
file.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo a VA neurological examination and 
a special VA psychiatric examination by a 
board of at least          2 
psychiatrists.  The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The neurological 
examiner and the psychiatric Board should 
set forth all examination findings, along 
with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report. 

Neurological examination - The examiner 
should render an opinion for the record 
as to whether it is at least as likely as 
not that any current peripheral 
neuropathy (a) was caused or (b) is 
aggravated by the veteran's service-
connected DM.  If any aggravation by the 
service-connected DM is found, the doctor 
should provide an estimate as to the 
degree of additional disability resulting 
from the aggravation.  In providing the 
requested opinion, the examiner should 
specifically consider and address the 
March, May, and June 1999 and October 
2001 VA outpatient records noting 
diabetic neuropathy, as well as the 
December 2001 opinion of a VA nurse 
practitioner to the effect that 
peripheral neuropathy preceded the 
diagnosis of DM by several years and 
therefore could not be attributable 
thereto, and that degenerative disc 
disease of the cervical spine was the 
most likely cause of the veteran's upper 
extremity paresthesias.  The physician 
should also comment as to whether the 
record contains any medical evidence 
indicating that DM may have been present 
prior to its first diagnosis at a VA 
medical facility in March 1999.  
  
Psychiatric examination (by a board two 
psychiatrists)- The board must render a 
consensus opinion addressing the nature 
and etiology of each psychiatric disorder 
the veteran currently has, to include 
PTSD. 

In addressing whether the veteran meets 
the diagnostic criteria for has PTSD, the 
board may rely only upon the verified 
stressors of record: enemy mortar fire 
and rocket attacks upon the naval mobile 
construction battalion with which he 
served in Vietnam in 1968.  If a 
diagnosis of PTSD is deemed appropriate, 
the board should clearly explain how the 
DSM-IV criteria are met. 

With respect to any other diagnosed 
psychiatric disorder, the board should 
render a consensus opinion as to whether 
it is at least as likely as not that such 
psychiatric disorder is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service.  

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002) and any 
other applicable legal precedent.    

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

10.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


